Citation Nr: 0516339	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-11 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression with anxiety.


REPRESENTATION

Appellant represented by:	[redacted]


WITNESSES AT HEARING ON APPEAL

The veteran and his mother, S.M.L.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 2000 to 
January 2001.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from June 2002 and 
October 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied the benefits sought on appeal.

Based upon documentation of record as supplied to the RO in 
August 2003 and October 2003, the Board recognizes the 
veteran's mother, S.M.L., as his appointed representative.  
With the veteran's obvious permission, S.M.L. served as his 
representative at his February 2005 Travel Board Hearing 
before the undersigned.  Then, in March 2005, however, the RO 
associated with the claims file a duly completed VA Form 21-
22 (Appointment of Veteran's Service Organization as 
Claimant's Representative) from the veteran, which purports 
to designate the Disabled American Veterans as his 
representative.  Thereafter, however, the veteran and S.M.L. 
supplied additional evidence and information to VA in April 
2005, and this evidence included a statement from S.M.L. 
entered on the veteran's behalf as his representative, again 
with the veteran's apparent authorization.  Thus, barring any 
future (and official) change of representation, the Board 
will recognize S.M.L. as the veteran's representative for 
purposes of adjudication of the pending appeal.    

The Board further notes that also at the February 2005 Travel 
Board Hearing, the veteran appeared to raise a claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  As this issue has not yet been adjudicated, 
the Board refers it to the RO for appropriate action.  See 
38 C.F.R. § 20.200 (2004).

At this time, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required.







REMAND

Included in the information received by VA in April 2005 was 
a request by the veteran to secure his records from a VA 
hospitalization that occurred from February 2005 to March 
2005.  In accordance with applicable law, these VA treatment 
records must be obtained for the claim and associated with 
the record, if possible.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also VAOPGCPREC 12-95.

In addition, at the February 2005 Travel Board Hearing, 
S.M.L., the veteran's mother and representative, indicated 
that she may have in her possession some additional evidence 
that would describe the veteran's development of psychiatric 
problems in service.  This information was described as 
letters written from the veteran to his mother in 
approximately March 2000 and/or April 2000.  The veteran was 
given 60 days to submit additional evidence including these 
letters. However, at this time, no such evidence has been 
received by the Board.  Because this matter must now be 
remanded for further development, the Board finds that the RO 
should again contact S.M.L. and ask her to provide this 
evidence, if possible.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
matter is REMANDED to the RO (via the AMC) for the following 
action:

1.  Please obtain the veteran's complete 
record of hospitalization at the VA 
Medical Center at 3350 LaJolla Village 
Drive, San Diego, California 92161, for 
the period of February 17, 2005, through 
March 17, 2005.

2.  Please contact the veteran and his 
representative/mother, S.M.L., and 
request the submission of any additional 
information or evidence that would 
demonstrate the veteran's development of 
an acquired psychiatric disorder in 
service, to include letters written from 
the veteran to his mother in 
approximately March 2000 and/or April 
2000, while he was stationed in Ft. Hood, 
Texas, as described during his hearing.  

3.  After all of the above-requested 
development is complete to the extent 
possible, the RO should again review the 
claim on the basis of all additional 
evidence and information associated with 
the claims file since the issuance of the 
August 2004 SSOC, if another VA 
examination is considered necessary to 
ascertain the nature and etiology of any 
currently diagnosed acquired psychiatric 
disorder, it should be scheduled.  If the 
RO cannot grant the benefits sought on 
appeal, then it should furnish the 
veteran and his representative with a new 
SSOC, and afford a reasonable opportunity 
for response before returning the record 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


